Exhibit 99.1 GOLD INDUSTRY LIMITED Consolidated Financial Statements March 31, 2009 and 2008 GOLD INDUSTRY LIMITED TABLE OF CONTENTS PAGE Report of Independent Registered Public Accounting Firm 1 ConsolidatedBalance Sheets 2 Consolidated Statements of Operations and Comprehensive Income 3 Consolidated Statements of Stockholders' Equity 4 Consolidated Statements of Cash Flows 5 Consolidated Notes to the Financial Statements 6 REPORT OF INDEPENDENT REGISTER PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders We have audited the accompanying consolidated balance sheets of Gold Industry Limited (the “Company”) as of March 31, 2009 and 2008, and the related consolidated statement of operations, stockholders’ equity, and cash flows for the years ended March 31, 2009 and 2008. Gold Industry Limited’s management is responsible for these consolidated financial statements.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Gold Industry Limited as of March 31, 2009 and 2008 and the results of its operations and its cash flows for the years ended March 31, 2009 and 2008 in conformity with accounting principles generally accepted in the United States of America. PMB Helin
